 

AMENDMENT TO
WARRANT AGREEMENTS

 

 

THIS AMENDMENT TO WARRANT AGREEMENTS (this “Amendment”) is entered into this
13th of November, 2012, by and between deltathree, Inc., a Delaware corporation
(the “Company”) and D4 Holdings, LLC, a Delaware limited liability company
(“Holder”).

 

Recitals

 

A.            The parties hereto entered into that certain Warrant Agreement
dated February 12, 2009 (the “Original Warrant Agreement”), pursuant to which
the Company issued to the Holder a warrant to purchase an aggregate of
30,000,000 shares of the Company’s Common Stock.

 

B.            The parties hereto also entered into that certain Warrant
Agreement dated August 10, 2010 (the “Second Warrant Agreement”), pursuant to
which the Company issued to the Holder a warrant to purchase an aggregate of
4,000,000 shares of the Company’s Common Stock.

 

C.            The parties hereto further entered into that certain Warrant
Agreement dated March 2, 2011 (the “Third Warrant Agreement”), pursuant to which
the Company issued to the Holder a warrant to purchase an aggregate of 1,000,000
shares of the Company’s Common Stock.

 

D.            In connection with the refinancing by the Company of outstanding
indebtedness to the Holder on the date hereof, the parties hereto have agreed to
amend certain provisions in the Original Warrant Agreement, the Second Warrant
Agreement and the Third Warrant Agreement (together, the “Warrant Agreements”)
as set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.            Definitions. Capitalized terms used but not defined herein shall
have the meanings given to them in the Warrant Agreement.

 

2.            Amendment to Original Warrant Agreement. Section 1(b) of the
Warrant Agreement is hereby amended to read in its entirety as follows:

 

“(b)           “Exercise Price” means $0.02 per share (as the same may be
adjusted from time to time pursuant to the terms of this Warrant).”

 

3.            Amendment to Second Warrant Agreement. Section 1(b) of the Second
Warrant Agreement is hereby amended to read in its entirety as follows:

 



 

 

 

“(b)           “Exercise Price” means $0.02 per share (as the same may be
adjusted from time to time pursuant to the terms of this Warrant).”

 

4.            Amendment to Third Warrant Agreement. Section 1(b) of the Third
Warrant Agreement is hereby amended to read in its entirety as follows:

 

“(b)           “Exercise Price” means $0.02 per share (as the same may be
adjusted from time to time pursuant to the terms of this Warrant).”

 

5.            Full Force and Effect. Except as amended hereby, all of the terms
and conditions of the Warrant Agreements will remain in full force and effect
and will not be, or deemed to be, waived, modified, superseded or otherwise
affected by this Amendment.

 

6.            Entire Agreement. This Amendment constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
of this Amendment and supersedes any and all prior agreements and
understandings, written or oral, relating to the subject matter of this
Amendment.

 

7.            Headings. The headings in this Amendment are included for
convenience of reference only and will be ignored in the construction or
interpretation hereof.

 

8.            Counterparts; Facsimile Signatures. This Amendment may be executed
in one or more counterparts (including by facsimile signature), each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

[Signature page follows.]

 



2

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:   HOLDER:         DELTATHREE, INC.   D4 HOLDINGS, LLC                
By: Praescient, LLC, its Manager   By: /s/ Effi Baruch     Name: Effi Baruch    
    Title: CEO and President   By: /s/ Robert Stevanovski         Name Robert
Stevanovski         Title: Manager  

  



 

